DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
 Applicant's submission filed on 21 December 2020 and 21 January 2021 have been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the chemical structures of Formula 5 and Formula 8. Formula 5 includes the variables “x” and “y”, apparently drawn to the number of repeats of a chemical unit. However, the variables “x” and “y” are not defined by the claim. As such, it is unclear how the values of “x” and “y” further limit the claim scope.
Similarly, Formula 8 recites the variables “m” and “n”, apparently drawn to the number of repeats of a chemical unit. However, the variables “m” and “n” are not defined by the claim. As such, it is unclear how the values of “m” and “n” further limit the claim scope.
For the purposes of examination under prior art, the examiner will examine the claim as if the variables “x”, “y”, “m”, and “n” can be any non-negative integer with the following exception; the case wherein both “x” and “y” are zero and the case wherein both “m” and “n” are zero are not understood to be within the claim scope. This is because the claim requires a temperature responsive polymer. If both “x” and “y” were zero, then formula 5 would not be drawn to a polymer; in contrast, the formula would be drawn to a lipid. Similarly, if both “m” and “n” were zero, then formula 8 would not be drawn to a polymer. As such, formulas 5 and 8 in claim 1 are examined in such a manner that they are drawn to a polymer.



Claim Interpretation
Applicant has amended claim 1 to recite two chemical structures; namely, Formula 5 and Formula 8. Formula 5 is reproduced below, with an arrow added by the examiner pointing to the relevant chemical group to be discussed.

    PNG
    media_image1.png
    177
    607
    media_image1.png
    Greyscale

The below-indicated chemical group is understood to be a carbon-sulfur double bond. It is understood to be much like a carbonyl bond with sulfur substituting in place of oxygen. This type of compound appears to be a thioketone.
With regard to formula 8, the examiner has reproduced this chemical structure below, with an arrow pointing to the functional group to be discussed.

    PNG
    media_image2.png
    138
    581
    media_image2.png
    Greyscale

The above-indicated group is a phosphate group. The examiner clarifies that in the above-reproduced structure, the phosphorus atom is understood to be bound to four oxygen atoms, with two of those oxygen atoms bound to carbon atoms forming alkyl groups. The above-reproduced structure is NOT understood to comprise a bond directly 


Cited Prior Art
The examiner has cited prior art that is close to the claimed invention, but over which no prior art rejection has been written.
A) Post-Dated Wang References: Wang et al. (International Journal of Pharmaceutics 523 (2017) 217–228) and Wang et al. (ACS Omega 2017, 2, 316−325). Both Wang references teach the required structure of Formula 5. However, both references were published later than the earliest effective filing date of the instant application. As such, neither of the Wang references qualify as prior art.
B) Ta Reference: Ta et al. (J Control Release. 2013 July 10; 169(1-2): 112–125). (Examiner Note: a HHS Public Access author manuscript is provided, with pages marked 1-43 – all page and line citations are to the author manuscript). Ta et al. (hereafter referred to as Ta) is drawn to thermosensitive liposomes for delivery of chemotherapeutic drugs, as of Ta, page 1, title and abstract. Ta, page 35, figure 9, reproduced below, teaches thermosensitive polymers attached to lipids.

    PNG
    media_image3.png
    499
    1156
    media_image3.png
    Greyscale

Nevertheless, the above-taught structures differ from Formulas 5 and 8, as recited by the instant claims. This is not the least because the above-cited formulas lack phosphate moieties. Also, the above-cited structures have saturated 12-carbon long alkyl groups as part of the lipid, whereas the instantly claimed composition has long alkyl groups that are mono-unsaturated 18-carbon group as the lipid. Also, the above-reproduced structures comprise long alkyl groups bound to an amide nitrogen atom, whreas in the instant claims, the long alkyl groups are bound to carbonyl carbons.
C) Maekawa-Matsuura Reference: Maekawa-Matsuura et al. (ACS Omega, Vol. 4, 2019, pages 6443-6451). Maekawa-Matsuura et al. (hereafter referred to as Matsuura) is drawn to thermoresponsive liposomes. As an initial matter, Matsuura was published after the effective filing date of the instant application. However, the thermosensitive polymers taught by Matsuura also differ from the claimed thermosensitive polymers. Matsuura teaches a thermosensitive lipopolymer with the following structure, as of Matsuura, page 6444, Scheme 1, reproduced below.

    PNG
    media_image4.png
    492
    1259
    media_image4.png
    Greyscale

The above-reproduced chemical structure from Matsuura comprises a different linker between the lipid and the polymer than what is recited by the instantly claimed composition. For example, Matsuura teaches the following group, namely 
    PNG
    media_image5.png
    129
    91
    media_image5.png
    Greyscale
 between the lipid and the polymer, and this is not recited by the instant claims. Also, Matsuura teaches the end group 
    PNG
    media_image6.png
    124
    139
    media_image6.png
    Greyscale
 which is not recited by the instantly claimed composition. As such, for at least these reasons, the composition of Matsuura differs from the compositions recited by the instant claims. Also, Matsuura is not specifically drawn to cationic liposomes or nucleic acid delivery; in contrast, Matsuura appears to be drawn to non-cationic liposomes.
D) Zhu Reference: Zhu et al. (Langmuir 2007, 23, 162-169). Zhu et al. (hereafter referred to as Zhu) is drawn to end-grafted poly(N-isopropylacrylamide), as of Zhu, page 162, title and abstract. Zhu teaches a lipopolymer with the following structure, as of Zhu, page 164, figure 1, reproduced below.

    PNG
    media_image7.png
    350
    651
    media_image7.png
    Greyscale

This differs from the structure of formula 8 as recited by the instant claims, even in the case where “n” in the structure of claimed formula 8 is zero. This is at least because the above-reproduced structure lacks a phosphate group and a sulfur containing linker, which are required by the instant claims. The above-reproduced structure also has a nitrile group, which is not recited by the instant claims. Also, the above-reproduced structure does not appear to have a double bond in the long alkyl group, which is required by the instant claims. Also, in the above-reproduced structure, the long alkyl groups are bound to the same amide nitrogen atom; in contrast, in the claimed invention, the long alkyl groups are bound to the carbonyl end of an ester. As such, the chemical structure of Zhu differs from the claimed chemical structures.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612